IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-10484
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TODD WILLIAM GAY,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:92-CR-494-G-1
                          - - - - - - - - - -
                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Todd William Gay, federal prisoner # 23676-077, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to

reduce his sentence based on Amendment 599 to U.S.S.G. § 2K2.4

(relating to use of a firearm in relation to a crime of

violence).     Gay argues that the five-year consecutive sentence he

received for his conviction under 18 U.S.C. § 924(c), and the

presentence report’s five-level enhancement pursuant to U.S.S.G.

§ 2B3.1(b)(2)(C) for brandishing a firearm, resulted in double

counting.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10484
                               -2-

     Because the weapon enhancement applied only to the February

bank robbery, which was not the basis for the 18 U.S.C. § 924(c)

conviction, there was no double counting/Amendment 599 violation.

See U.S.S.G. § 2K2.4, comment. (n.2).

     AFFIRMED.